Citation Nr: 0012637	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-05 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for residuals of stab 
wounds to the abdomen, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for residuals of a 
stab wound to the right side of the face, currently evaluated 
as 10 percent disabling.  

4.  Entitlement to an increased (compensable) rating for 
residuals of a stab wound of the neck and thyroid area.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO), which denied claims for increased 
ratings for post-traumatic stress disorder (PTSD), residuals 
of stab wounds to the abdomen, with abdominal adhesions, 
residuals of a stab wound to the right side of the face, and 
residuals of a stab wound of the neck and thyroid area.  

The veteran's sworn testimony was obtained at a personal 
hearing at the RO in September 1998, and before the 
undersigned Member of the Board sitting at the RO (Travel 
Board hearing) in October 1999.  

The issues of entitlement to increased evaluations for PTSD 
and residuals of stab wounds of the abdomen are addressed in 
the remand at the end of this action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the claims decided herein has been obtained.  

2.  The veteran's residuals of a stab wound to the right side 
of the face consist of scarring which is no more than 
moderately disfiguring; the scarring is well healed and is 
not symptomatic or productive of functional impairment.  

3.  The veteran's residuals of a stab wound of the neck and 
thyroid area consist of scarring which well healed and is not 
symptomatic, disfiguring or productive of functional 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a stab wound to the right side of the face 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Code 7800 (1999).  

2.  The criteria for a compensable rating for residuals of a 
stab wound of the neck and thyroid area are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.31, 
4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (1999).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of service-connected residuals of a stab wound to the right 
side of the face and residuals of a stab wound of the neck 
and thyroid area.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities, except as noted 
below.  

Service medical records show that the veteran sustained 
multiple lacerations in April 1972 as a result of an assault.  
A May 1972 hospital discharge summary identifies three 
"neck" wounds, one linear wound crossing the middle of the 
right mandible in the neck, and two oblique lacerations, one 
lower in the right neck across the anterior midline, and the 
other in the left anterolateral neck area.  Later treatment 
records, including a January 10, 1973 clinical record, 
clarify that the uppermost neck wound actually extended above 
the mandible and into the lower right side of the face.  In 
May 1973, the veteran underwent a revision of the scar of the 
"right cheek." 

On VA examination in January 1974, the residual scars of the 
face, neck and thyroid area were described as well healed and 
barely visible, although the scar in the right mid-mandible 
area was noted to be slightly reddened.  The examiner 
assessed the disfigurement from the scar in the right mid-
mandible area as minimal. 

In March 1974, the RO granted service connection for 
residuals of a stab wound of the right side of the face, and 
residuals of a stab wound of the neck and thyroid area, and 
10 percent and noncompensable disability evaluations were 
assigned, respectively.  These evaluations have remained in 
effect since then.  In a January 1990 rating decision, the RO 
granted service connection for a deficit of the right fifth 
cranial nerve as a residual of the stab wound of the right 
face and assigned a separate evaluation of 10 percent, which 
is not at issue in this appeal.  

On VA examination in January 1997, the veteran was found to 
have a 9 cm. scar on the anterior aspect of the neck and an 8 
cm. scar on the left anterior neck.  These scars were well 
healed, without tenderness.  There was no evidence of loss of 
subcutaneous tissue.  The veteran had a 17 cm. irregular scar 
involving the right neck and face, which had no associated 
tenderness or loss of subcutaneous tissue.  This scar was 
partially obscured by over growth of the beard.  The 
diagnosis was multiple scars, status post assault.  

At his personal hearing at the RO in September 1998, the 
veteran testified that his neck scars were not painful or 
tender, and required no recent treatment.  

At his Travel Board hearing in October 1999, the veteran 
testified that his facial and neck scars were embarrassing.  
The veteran had shaved his beard for his Travel Board 
hearing.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

The RO has rated the residuals of a stab wound of the right 
side of the face as 10 percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800, which provides that 
disfiguring scars of the head, face or neck warrant a 
noncompensable evaluation if the disfigurement is slight, a 
10 percent evaluation if the disfigurement is moderate, or a 
30 percent evaluation if the disfigurement is severe, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  The Note which follows 
Diagnostic Code 7800 directs that when in addition to tissue 
loss and cicatrization there is marked discoloration, color 
contrast, or the like, the 50 percent rating may be increased 
to 80 percent, the 30 percent to 50 percent, and the 10 
percent to 30 percent.  

Although the veteran reports that he considers his facial and 
neck scars to be embarrassing and disfiguring, no 
disfigurement associated with the scars was identified on the 
most recent VA examination.  The Board has reviewed the 
historical evidence pertaining to the scars, to include 
reports of earlier VA examinations, and notes that the 
earlier medical evidence indicates that the scars are barely 
visible and includes no assessment of the disfigurement as 
more than mild.  In addition, the Board has reviewed the 
photographs of record depicting the scars and the Board had 
the opportunity to personally view the scars at the October 
1999 hearing.  In the Board's opinion, the scars are not 
disfiguring.  

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1999).  If the scarring of the neck and thyroid area were to 
be evaluated on the basis of disfigurement, it would be rated 
under Diagnostic Code 7800 with the facial scarring.  The 
scarring of the veteran's right face, neck and thyroid areas 
clearly is not more than moderately disfiguring.  Therefore, 
a higher evaluation is not warranted on the basis of 
disfigurement from the scars. 

The RO has evaluated the residuals of a stab wound of the 
neck and thyroid area as noncompensably disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7805, which provides that 
scars may be rated on the basis of the functional impairment 
of the part affected.  

The Board also notes that scars which are poorly nourished 
and subject to repeated ulceration warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803.  
Superficial scars which are tender and painful on objective 
demonstration are evaluated as 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7804.    

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The veteran has not alleged that the scars are symptomatic or 
productive of functional impairment.  The medical evidence 
shows that the scars are well healed, asymptomatic and 
productive of no functional impairment.  Therefore, they do 
not warrant a compensable evaluation under any of these 
Diagnostic Codes.  


ORDER

An evaluation in excess of 10 percent for residuals of a stab 
wound of the right side of the face is denied.  

A compensable evaluation for residuals of a stab wound of the 
neck and thyroid area is denied.  


REMAND

The veteran testified at his October 1999 Travel Board 
hearing that his service-connected PTSD had increased in 
severity since his most recent VA psychiatric examination in 
January 1997.  He also disclosed that he receives on-going 
treatment for PTSD at a VA medical center.  However, the 
claims file includes VA mental health treatment records dated 
no later than 1996.  

The veteran asserts that this service-connected residuals of 
stab wounds of the abdomen, with abdominal adhesions, have 
increased in severity to include stomach pain.  The most 
recent VA examination of this disability was performed in 
January 1997.  The examination report does not reflect that 
the examiner reviewed the veteran's pertinent medical 
records.  In addition, he ordered no diagnostic studies.  

In light of the circumstances noted above, the case is 
REMANDED to the RO for the following action:  

1.  The veteran should be requested to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
who may possess additional records 
pertinent to his claims.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records, which have not already 
been obtained.  

In any event, the RO should attempt to 
obtain copies of any additional VA 
hospital or out-patient treatment 
records, to include any PTSD clinic, 
individual or group counseling, or mental 
health treatment records, from the 
Cincinnati, Ohio, VA Medical Center for 
the period from October 1996 to the 
present, as well as any other VA medical 
center, if identified by the veteran.  

2.  Following completion of the above 
development, the veteran should be 
afforded a VA examination by a 
psychiatrist to determine the current 
degree of severity of the veteran's 
service-connected PTSD.  Any indicated 
studies should be performed.  With 
respect to each of the symptoms listed in 
the current schedular criteria for 
evaluating mental disorders, the examiner 
should indicate whether such symptom is a 
manifestation of the veteran's service-
connected psychiatric disability.  

If the veteran is found to have any other 
acquired psychiatric disorder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder was caused or 
chronically worsened by the service-
connected PTSD.  To the extent possible, 
the manifestations of the PTSD should be 
distinguished from those of any other 
psychiatric disorder present.  

The examiner should also provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the veteran's service-connected PTSD, and 
a GAF score with an explanation of the 
significance of the score assigned.  The 
examiner should utilize the criteria set 
forth in DSM-IV.  The rationale for all 
opinions expressed should be provided.  
The claims folder, including a copy of 
this REMAND, must be made available to 
the examiner for proper review of the 
medical history.  The examination report 
is to reflect that such a review of the 
claims folder was made.  The report must 
be typed.

3.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
current nature and extent of all 
impairment associated with the residuals 
of stab wounds of the abdomen, to include 
any impairment or symptom associated with 
the scars and any associated 
gastrointestinal symptoms.  All indicated 
tests and studies should be performed, 
including barium testing if indicated.  
The claims folder, including a copy of 
this REMAND, must be made available to 
the examiner for proper review of the 
medical history.  The examination report 
is to reflect that such a review of the 
claims folder was made.  The report must 
be typed..  

4.  Thereafter, the RO should review the 
claims folder and ensure that all 
development actions, including the 
psychiatric and medical examinations and 
requested opinions have been conducted 
and completed in full.  The RO should 
undertake any other development deemed 
appropriate and should readjudicate the 
claims on appeal, to include 
consideration of all applicable 
diagnostic codes and 38 C.F.R. 
§§ 3.321(b)(1) (1999).  

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case on all 
issues in appellate status, and be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 



